Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 is objected to as depicting a block diagram without “readily identifiable” descriptors of each block, as required by 37 CFR 1.84(n). Rule 84(n) requires “labeled representations” of graphical symbols, such as blocks; and any that are “not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.” In the case of figure 2, the blocks are not readily identifiable per se and therefore require the insertion of text that identifies the function of that block. That is, each vacant block should be provided with a corresponding label identifying its function or purpose.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 17 depends on itself. For the purposes of this action, it is assumed that claim 17 depends on claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soto (“Probabilistic labelling for enhancement of vessel networks applied to retinal images”).
Regarding Claim 1, Soto teaches a method for segmentation of retinal blood vessels comprising: providing at least one optical coherence tomography angiography digital image, the (Page 11, Section 2.2.1: The imaging illuminates the entire eye to image the fundus); preprocessing the image, wherein the preprocessing includes calculating a threshold for separating blood vessels from background in the image (Page 83, Section 5.5: The vessel likelihood was estimated using a Monte Carlo simulation); segmenting the image, wherein the segmenting includes calculating a probability, based on at least one probability model, that each pixel in the plurality of pixels depicts a blood vessel or background (Page 79, Section 5.3: Vessel segmentation is carried out using a probability map of blood vessels); and refining the segmented image; wherein the refining includes labeling each pixel as depicting either a blood vessel or background based on said probability (Page 98, Section 5.8: The labelling process is performed on the image data using vessel probabilities). 
Regarding Claim 5, Soto teaches in addition to the method of claim 1, wherein the segmenting includes calculating a probability, based on a plurality of probability models, that each pixel in the plurality of pixels depicts a blood vessel or background (Page 79,Section 5.3: The segmentation is guided by the probability of vessel pixels are present). 
Regarding Claim 9, Soto teaches in addition to the method of claim 1, wherein the at least one optical coherence tomography angiography digital image is a deep optical coherence tomography angiography digital image and a superficial optical coherence tomography angiography digital image (Page 11, Section 2.2.1: The imaging illuminates the entire eye to image the fundus (deep)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Soto in view of Durbin et al. (U.S. Pub. No: 2016/0242638, “Durbin”).
Regarding Claim 10, Soto teaches a method for diagnosing diabetic retinopathy comprising: preprocessing at least one optical coherence tomography angiography digital image for a patient, the image including a plurality of pixels, wherein the preprocessing includes calculating a threshold for separating blood vessels from background in the image; segmenting the images, wherein the segmenting includes calculating a probability, based on at least one probability model, that each pixel in the plurality of pixels depicts a blood vessel or background; refining the segmented image; wherein the refining includes labeling each pixel as depicting either a blood vessel or background based on said probability; while Soto teaches the method including the preprocessing, segmenting, and refining steps, they do not explicitly teach extracting retinal features correlated with diabetic retinopathy from the image; and submitting the extracted retinal features to a supervised learning model trained to classify images as normal state or diabetic retinopathy state; wherein the supervised learning model outputs a classification of normal state or diabetic retinopathy state for the patient based on the extracted retinal features. (Paragraphs 79-83: Feature vectors from the image data are extracted and provided to a supervised learning model to determine the classification of the feature vector (normal or diabetic, paragraph 0092))
Regarding Claim 11, the combination of the combination of Soto and Durbin teaches the limitations of claim 10, where Durbin further teaches wherein the extracted retinal features are at least one of local density of retinal blood vessels, caliber of retinal vessels, and size of the foveal avascular zone (Paragraph 75: features identified are the diameter of the foveal avascular zone). 
Regarding Claim 13, the combination of Soto and Durbin teaches the limitations of claim 10, where Durbin further teaches wherein the supervised learning model is a support vector machine classifier with radial basis function kernel (Paragraphs 83-85: The machine learning classifier is a support vector machine with various kernel including radial basis functions). 
Regarding Claim 16, Soto teaches a method including the steps of: preprocessing an optical coherence tomography angiography digital image, the image including a plurality of pixels (Page 11, Section 2.2.1: The imaging illuminates the entire eye to image the fundus), wherein the preprocessing includes calculating a threshold for separating blood vessels from background in the image (Page 83, Section 5.5: The vessel likelihood was estimated using a Monte Carlo simulation); segmenting the image, wherein the segmenting includes calculating a probability, based on at least one probability model, that each pixel in the plurality of pixels depicts a blood vessel or background (Page 79, Section 5.3: Vessel segmentation is carried out using a probability map of blood vessels); and refining the segmented image; wherein the refining includes labeling each pixel as depicting either a blood vessel or background based on said probability (Page 98, Section 5.8: The labelling process is performed on the image data using vessel probabilities). While Soto teaches the method including the preprocessing, segmenting, and refining steps, they do not explicitly teach an article of manufacture having one or more non-transitory (Paragraph 38: The invention can be embodied using a processor which has been programed to perform steps).Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.Thus, it would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Durbin to Soto such that the teachings of Soto are embodied as a program on a memory as suggested by Durbin.One would have been motivated to perform this combination due to the fact that utilizing a computer to perform the steps ensures the accurate and efficient execution of the steps.In combination, Soto and Durbin's teachings perform the same as they do separately.Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 16.
Regarding Claim 17, the combination of the combination of Soto and Durbin teaches the limitations of claim 16, where Durbin further teaches wherein the method further comprises (Paragraphs 79-83: Feature vectors from the image data are extracted and provided to a supervised learning model to determine the classification of the feature vector (normal or diabetic, paragraph 0092)). 
Regarding Claim 18, the combination of Soto and Durbin teaches the limitations of claim 17, where Durbin further teaches wherein the retinovascular disease is diabetic retinopathy, and wherein the disease state is diabetic retinopathy state (Paragraph 73: The disease is diabetic retinopathy (DR) as well as the state identified by the feature analysis). 
Regarding Claim 19, the combination of Soto and Durbin teaches the limitations of claim 17, where Durbin further teaches wherein the extracted retinal features are at least one of local density of retinal blood vessels, caliber of retinal vessels, and size of the foveal avascular zone (Paragraph 75: features identified are the diameter of the foveal avascular zone). 

Allowable Subject Matter
Claims 2-4, 6-8, 12, 14, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV G PATEL whose telephone number is (571)270-5812.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIRAV G PATEL/Primary Examiner, Art Unit 2663